Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the term processed in this case is too generic to hold meaning, a processor begins to work on both sets of information as they are received or some type of buffer would be utilized to not process either pieces of information until all of the information is received, which does not appear to be supported by the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9 - 11, 18 - 20, 24, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gonzalez, U.S. Patent Publication No. 2021/0127355.
Gonzalez teaches:

1. A method of sharing paging messages in a scheduled entity, comprising: 
	receiving paging control information for paging data (device receives paging DCI, [0036] – [0041]); 
	processing a time domain resource assignment in the paging control information (UE determines where to monitor (frame and subframe) paging occasions based on the DCI, [0036] – [0041]); and 
	receiving the paging data comprising first paging data in a first time slot, and second paging data in an offset time slot based on the time domain resource assignment (PO occur over several time slots to deliver data to the UE, [0036] – [0041]).  

2. The method of claim 1, wherein the receiving the paging control information comprises receiving the paging control information in downlink control information (DCI) of a Physical Downlink Control Channel (PDCCH) (device receives paging DCI, [0036] – [0041]).

9. The method of claim 1, wherein the receiving the paging control information further comprises receiving the paging control information for the paging data based on the scheduled entity being in an idle mode or an inactive mode (paging is utilized when UE is in idle mode, [0036] – [0041]).  

10. A scheduled entity for processing paging messages, comprising: 
	a memory (non-transitory medium, [0129]); 
	a transceiver (transceiver, [0077]); and 
	a processor (processor, [0129]), wherein the processor and the memory are configured to: 
	receive paging control information for paging data (device receives paging DCI, [0036] – [0041]); 
	process a time domain resource assignment in the paging control information (UE determines where to monitor (frame and subframe) paging occasions based on the DCI, [0036] – [0041]); and 
	receive the paging data comprising first paging data in a first time slot, and second paging data in an offset time slot based on the time domain resource assignment (PO occur over several time slots to deliver data to the UE, [0036] – [0041]).  

11. The scheduled entity of claim 10, wherein the processor and the memory are configured to receive the paging control information in downlink control information (DCI) of a Physical Downlink Control Channel (PDCCH) (device receives paging DCI, [0036] – [0041]).

18. The scheduled entity of claim 10, wherein the processor and the memory are configured to receive the paging control information for the paging data based on the scheduled entity being in an idle mode or an inactive mode (paging is utilized when UE is in idle mode, [0036] – [0041]).  

19. A method of sharing paging messages in a scheduled entity, comprising: 
	receiving first paging control information of a paging message in a first time slot (device receives paging DCI, [0036] – [0041]); 
	receiving second paging control information of the paging message in an offset time slot (PO occur over several time slots to deliver data to the UE, [0036] – [0041]); 
	processing a time domain resource assignment in the first paging control information and the second paging control information (PO occur over several time slots to deliver data to the UE, [0036] – [0041]); and 
	receiving paging data of the paging message in the offset time slot based on the time domain resource assignment (PO occur over several time slots to deliver data to the UE, [0036] – [0041]).  

20. The method of claim 19, wherein: 
	the receiving the first paging control information comprises receiving the first paging control information in first downlink control information (DCI) of a first Physical Downlink Control Channel (PDCCH) (device receives paging DCI, [0036] – [0041]); and 
	the receiving the second paging control information comprises receiving the second paging control information in second downlink control information (DCI) of a second Physical Downlink Control Channel (PDCCH) (device receives paging DCI, [0036] – [0041]).

24. The method of claim 18, wherein the first paging control information and the second paging control information for the paging data are received based on the scheduled entity being in an idle mode or an inactive mode (paging is utilized when UE is in idle mode, [0036] – [0041]).

26. A scheduled entity for processing paging messages, comprising: 
	a memory (non-transitory medium, [0129]); 
	a transceiver (transceiver, [0077]); and 
	a processor (processor, [0129]), wherein the processor and the memory are configured to: 
	receive first paging control information of a paging message in a first time slot (device receives paging DCI, [0036] – [0041]); 
	receive second paging control information of the paging message in an offset time slot (PO occur over several time slots to deliver data to the UE, [0036] – [0041]); 
	process a time domain resource assignment in the first paging control information and the second paging control information (PO occur over several time slots to deliver data to the UE, [0036] – [0041]); and 
	receive paging data of the paging message in the offset time slot based on the time domain resource assignment (PO occur over several time slots to deliver data to the UE, [0036] – [0041]).  

27. The scheduled entity of claim 26, wherein the processor and the memory are configured to: 
	receive the first paging control information in first downlink control information (DCI) of a first Physical Downlink Control Channel (PDCCH) (device receives paging DCI, [0036] – [0041]); and 
	receive the second paging control information in second downlink control information (DCI) of a second Physical Downlink Control Channel (PDCCH) (device receives paging DCI, [0036] – [0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 - 6, 8, 12 - 15, 21 - 23, and 28 - 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales as applied to claims 1, 10 , 19, and 26 above, and further in view of Schmidt, U.S. Patent Publication No. 2022/0264521.
Gonzales teaches a communications network. Applicant distinguishes over Gonzales by teaching transmitting paging data on a physical downlink shared channel (PDSCH). However, Schmidt teaches transmitting paging data on a PDSCH. It would have been obvious to one skilled in the art at the time of the filing to modify the teachings of Gonzales to incorporate the known technique of transmitting paging data on the PDSCH as taught by Schmidt in order to obtain the predictable result of minimizing signaling overhead.
The combination teaches:

3. The method of claim 2, wherein the receiving the paging data comprises receiving the paging data in a physical downlink shared channel (PDSCH) (paging data is transmitted on the PDSCH, [0050], Schmidt).  

4, The method of claim 1, wherein the receiving the paging data comprises receiving the first paging data in a first physical downlink shared channel (PDSCH) in the first time slot, and the second paging data in a second PDSCH in the offset time slot (See Fig. 3, Schmidt).  

5. The method of claim 1, wherein the paging control information comprises a first paging control portion and a second paging control portion co-located in a same paging occasion (See Fig. 3, Schmidt).  

6. The method of claim 5, wherein the first paging control portion and the second paging control portion comprise different control information (See Fig. 3, Schmidt).

8. The method of claim 5, wherein the first paging control portion comprises a first time domain resource assignment for the first paging data in the first time slot, and the second paging control portion comprises a second time domain resource assignment for the second paging data in the offset time slot (See Fig. 3, Schmidt).

12. The scheduled entity of claim 11, wherein the processor and the memory are configured to receive the paging data in a physical downlink shared channel (PDSCH) (paging data is transmitted on the PDSCH, [0050], Schmidt).  

13. The scheduled entity of claim 10, wherein the processor and the memory are configured to receive the first paging data in a first physical downlink shared channel (PDSCH) in the first time slot, and the second paging data in a second PDSCH in the offset time slot (See Fig. 3, Schmidt).  

14. The scheduled entity of claim 10, wherein the paging control information comprises a first paging control portion and a second paging control portion co-located in a same paging occasion (See Fig. 3, Schmidt).  

15. The scheduled entity of claim 14, wherein the first paging control portion and the second paging control portion comprise different control information (See Fig. 3, Schmidt).

21. The method of claim 19, wherein the receiving the paging data comprises receiving the paging data in a Physical Downlink Shared Channel (PDSCH) (paging data is transmitted on the PDSCH, [0050], Schmidt).  

22. The method of claim 19, wherein the first paging control information and the second paging control information are different (See Fig. 3, Schmidt).  

23. The method of claim 19, wherein the receiving the paging data comprises receiving a first portion of the paging data in a first Physical Downlink Shared Channel (PDSCH) in the first time slot, and receiving a second portion of the paging data in a second PDSCH in the offset time slot (See Fig. 3, Schmidt).

28. The scheduled entity of claim 26, wherein the processor and the memory are configured to receive the paging data in a Physical Downlink Shared Channel (PDSCH) (paging data is transmitted on the PDSCH, [0050], Schmidt).  

29. The scheduled entity of claim 26, wherein the first paging control information and the second paging control information are different (See Fig. 3, Schmidt).  

30. The scheduled entity of claim 26, wherein the processor and the memory are configured to receive a first portion of the paging data in a first Physical Downlink Shared Channel (PDSCH) in the first time slot, and receiving a second portion of the paging data in a second PDSCH in the offset time slot (See Fig. 3, Schmidt).

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales in view of Schmidt as applied to claims 5 and 14 above, and further in view of Myung, U.S. Patent Publication No. 2021/0100030.
Gonzales in view of Schmidt teach a communications network which utilizes the PDSCH for paging message signaling. Applicant overcomes Gonzales in view of Schmidt by utilizing a quasi-co-location (QCL) relationship to the paging message signaling. However, Myung teaches a QCL relationship to the paging message signaling. It would have been obvious to one skilled in the art at the time of the filing to modify the combination of Gonzales in view of Schmidt to incorporate the known technique of a QCL relationship as taught by Myung in order to obtain the predictable result of better data reception.
The combination teaches:

7. The method of claim 5, wherein the first paging control portion and the second paging control portion are configured with a same quasi co-location (QCL) information (paging DCI and paging message is placed in a QCL relationship with the SSB index, [0192], Myung).

16. The scheduled entity of claim 14, wherein the first paging control portion and the second paging control portion are configured with a same quasi co-location (QCL) information (paging DCI and paging message is placed in a QCL relationship with the SSB index, [0192], Myung).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463